Citation Nr: 9900901	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veterans claim for an 
evaluation in excess of 10 percent for his chronic 
lumbosacral strain.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans Appeals 
(BVA or Board) for resolution.  


REMAND

The veteran was granted service connection for chronic low 
back strain, and was assigned a 10 percent evaluation, 
effective from July 1991.  In December 1997, he sought an 
increased evaluation, initially claiming that his service-
connected disability had become more severe, and that he 
experienced muscle spasm, a more restricted range of motion 
in his back, and an inability to lift heavy objects.  In his 
substantive appeal, dated in July 1998, the veteran also 
contended that he experienced tenderness in the lumbar area, 
and that he suffered what he described as horrible bouts of 
muscle spasms.  In addition, he stated that the radiating 
pain down his right leg had been determined to be sciatic 
nerve pain.  

In March 1998, the veteran underwent a VA rating examination 
to evaluate the severity of his chronic lumbosacral strain.  
The report of that examination shows that the veteran 
complained of intermittent pain in his lower back, which 
occasionally radiated to the right mid-thigh.  He also 
reported some numbness and tingling in the right posterior 
thigh, but denied experiencing weakness in his lower 
extremities.  The examiner concluded with his assessment that 
the veterans chronic low back strain had not increased in 
severity to a degree that would warrant an increased rating.  
However, while the examiner reported pain when the veteran 
attempted flexion beyond 45 degrees and extension beyond 15 
degrees, he failed to report the veterans ranges of motion, 
or comment on the veterans claimed neurological involvement 
concerning the radiating pain in his right leg.  

Given that the veteran has alleged neurological involvement 
with his service-connected disability and a decreased range 
of motion, and given that his most recent VA rating 
examination of March 1998 did not adequately address the 
veterans range of motion in his back, the Board finds that 
further development is necessary.  The veteran should be 
afforded an additional VA rating examination to determine the 
extent to which (if any) neurological involvement is present, 
and whether it is associated with his service connected 
disability, and to assess his current range of motion, taking 
into consideration the extent to which any pain or weakness 
impairs or restricts this motion.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Boards 
decision that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine whether he has undergone any 
medical treatment for his lumbosacral 
strain since the last request for such 
information.  If so, after obtaining the 
names and addresses of those health care 
providers, and after obtaining any 
necessary authorization, the RO should 
seek to obtain and associate those 
treatment records with the claims file.  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his low back disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail, including 
complete range of motion of the lumbar 
spine.  In accordance with DeLuca, the 
examination report should address any 
weakened movement of the lumbar spine, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
